THE COURT,
after hearing a discussion by the respective counsel as to the power of the court to give such an instruction in any case, and thus take the case from the jury, held that, inasmuch as the court would have the power, if the defendant were convicted by the jury on the evidence, to grant him a new trial, if it should be of opinion that the verdict was against the evidence, it had the power, if it was of opinion that a verdict of guilty would not be warranted by the evidence, to direct the jury to acquit the defendant on that ground. The court, being of opinion that the evidence did not warrant a con-vietio'u, directed the jury to acquit the defendant, which was done.